Citation Nr: 0611173	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-27 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for overuse syndrome of 
the right leg.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to November 
1981. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In March 2005, the veteran had a hearing before the 
undersigned Acting Veteran's Law Judge.  A transcript of the 
hearing is associated with the claims file. 


FINDINGS OF FACT

1.  In a March 1998 Memorandum Decision, the United States 
Court of Appeals for Veterans Claims (Court) affirmed a 
December 1995 Board decision that denied reopening the claim 
for service connection for a right leg disability.  

2.  In a November 2001 rating decision, the RO declined to 
reopen the veteran's claim for service connection for overuse 
syndrome of the right leg.  The RO notified the veteran of 
this decision and of her procedural and appellate rights in a 
November 2001 letter, but the veteran did not appeal and that 
decision became final.  

3.  Evidence presented since the November 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for overuse 
syndrome of the right leg. 

CONCLUSIONS OF LAW

1.  The March 1998 Court Memorandum Decision, which 
determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for a right leg disability, is final.  38 U.S.C.A. § 7252 
(West 2002).

2.  The November 2001 rating decision that denied the 
veteran's claim to reopen a claim for service connection for 
overuse syndrome of the right leg is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

3.  Evidence received since the November 2001 rating decision 
is not new and material and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial unfavorable agency decision on August 
2002.  The RO provided the veteran VCAA letter notice to her 
claim in a July 2002 letter, which informed her that she 
could provide evidence or location of such and requested that 
she provide any evidence in her possession.  Additionally, a 
September 2003 statement of the case (SOC), and December 2003 
and September 2004 supplemental statement's of the case 
(SSOC's) provided the veteran with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  The VCAA letter, the SOC, and the SSOC's 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  She was advised 
that it was her responsibility to either send records 
pertinent to her claim, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was also asked to advise VA if there was any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

Additionally, in another recent case of Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate a claim for service connection, as opposed to 
the evidence necessary to reopen her claim.  As to the 
holding in Kent, the Board finds that she has not been 
prejudiced by VA's failure to tell her what evidence would be 
deemed "material" to reopen her claim.  In the March 1998 
Memorandum Decision, the Court was clear why it had 
determined that the veteran had not submitted new and 
material evidence to reopen her claim.  It noted that she had 
brought forth evidence of a current right leg disability and 
evidence of in-service complaints of right leg pain; however, 
it stated that she had not submitted evidence linking the 
current disability to service.  Specifically, it stated, 
"However, none of the newly presented medical evidence 
connects any present right-leg disability to the appellant's 
service."  It noted that her allegations that her current 
right-leg disability was related to service was not competent 
evidence to establish a nexus to service.  

The veteran subsequently submitted applications to reopen in 
1998 and 2001 and each time, VA denied reopening the claim 
for service connection for a right leg disability due to the 
failure to submit competent evidence of a nexus between the 
current disability and service.  The veteran was informed of 
the bases for the denials.  Additionally, when the veteran 
received the July 2002 letter, she was informed that in order 
to establish a claim for service connection, she needed to 
submit three pieces of evidence, (1) a current disability, 
(2) a disease or injury in service, and (3) a relationship 
between the two, which was usually shown by medical evidence.  
The only piece of information she is missing is the nexus 
between the current disability and service.  During this 
appeal, the veteran submitted two medical opinions from the 
same physician, wherein the physician provided a statement 
that if read in the light most favorable to the veteran might 
establish a nexus to service.  This would indicate that she 
has actual knowledge of the "material" evidence that would 
establish a basis to reopen her claim for service connection.  
Thus, the Board finds that she has not been prejudiced by 
VA's failure to provide her with a letter in compliance with 
Kent, supra. 

As to the holding in Dingess/Hartman, in the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating, should 
the claim be reopened and granted, or an effective date.  
Despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the veteran has not submitted new 
and material evidence, no disability rating or effective date 
will be assigned, and there is no prejudice to the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
presence case, there are current private medical records 
associated with the claims file that the veteran submitted.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

As part of the veteran's May 2002 claim, the veteran 
requested a re-evaluation of her condition, but was not 
granted a VA examination.  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d).  
However, an examination is not necessary if no new and 
material evidence is received.  38 C.F.R. § 3.159(c)(4)(iii) 
(stating that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured).


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran is attempting to reopen her claim for service 
connection for overuse syndrome of the right leg.  This claim 
has come before the Board on two prior occasions-one which 
the Board denied service connection for a right leg 
disability in 1983 and one where it denied reopening the 
claim for service connection in 1995.  The veteran appealed 
that decision, and in a March 1998 Memorandum Decision, the 
Court determined that the veteran had not submitted new and 
material evidence and affirmed the Board's December 1995 
decision.  

The veteran's claim to reopen was last denied in a November 
2001 rating decision.  The RO denied reopening the veteran's 
claim for service connection for right leg overuse syndrome 
on the basis that the evidence submitted did not constitute 
new and material evidence, as it did not bear directly and 
substantially upon the issue of establishing service 
connection.   Specifically, she had not submitted evidence of 
a nexus between the post service right leg disability and 
service.  The RO notified the veteran of this decision in 
November 2001; she did not file a notice of disagreement 
within one year of the date of notification of the rating 
decision.  Consequently, that decision is final based on the 
evidence of record at that time.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Effective from August 29, 
2001, the regulations defining "new and material evidence" 
were revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the veteran filed her claim 
seeking to reopen in May 2002, the Board applied the revised 
provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence considered at the time of the November 2001 rating 
decision include service medical records which show an 
unremarkable entrance examination in January 1981.  According 
to service medical records, the veteran was seen several 
times in October 1981 for complaints of right leg pain after 
excessive walking.  On October 9, 1981, the report indicated 
tenderness of the entire tibia; on October 13, 1981, records 
show moderate right leg pain and edema; on October 19, 1981, 
records show tenderness in the anterior medial tibia, medial 
tibia border and calf, swollen and painful joints, and strain 
of the right knee.  The temporary physical profile of overuse 
syndrome of the right lower extremity was indicated.  A 
treatment record dated November 1981 showed clinical 
crepitation of right knee joint and subjective pain.  

A March 1982 VA examination showed no pathology of the right 
hip, right knee, and sacralization of the L5 vertebrae.  X-
rays from the Lower Florence County Hospital showed no 
apparent bone or joint abnormality of the right hip or right 
ankle, but soft tissue calcification of the medial aspect of 
the right knee consistent with pellegrini-stieda's disease.  
Records from Dawson Moore Florence Orthopaedic Associates in 
January 1992 show that a lumbar MRI and bone scan were 
normal; x-rays of the hips and right tibia and lumbar spine 
were also normal.  There was evidence of an old right knee 
injury at the medial knee and little calcification of the 
medial femoral condyle.  An October 1992 VA examiner found no 
evidence of a neurological problem.  A letter from private 
physician, Dr. T.G., stated that he had seen the veteran in 
July and December 1991 and August 1992 for complaints of 
right and bilateral leg pain.  The veteran had a hearing with 
a hearing officer on April 12, 1993, where she testified that 
she had experienced right leg pain since basic training.   

VA treatment records show that the veteran was seen from 
April to September 1993 for pain and swelling in the calf and 
joint.  The probable diagnosis was rheumatoid arthritis and 
collagen vascular disease.  Treatment records from Kingstree 
Medical Center dated September 1998 show right leg pain of an 
unknown etiology, right ankle blisters, and a staph 
infection.  The evidence also included medical records from 
Dr. G.C., showing a complaint of right leg pain at the knee 
joint, chronic right knee, and no edema of the right knee.
 
Evidence received since the November 2001 rating decision 
includes medical treatment records from the Greeleyville 
Medical Center from September 1998 to July 2001; records 
noted that there was no history of trauma to the veteran's 
legs and that she ambulating well with no gait disturbance.  
There was no right leg crepitus or edema, but there was 
extreme right tibia pain.  Records show that the veteran had 
severe pain, but there were no clinical findings to justify 
the severe pain.  X-rays showed a normal lumbar spine, mild 
degenerative changes of the right hip, soft tissue swelling 
with no focal erosive/destructive changes of the left foot, 
and a normal right knee and ankle.  The record also contains 
letters dated September 2003 and February and August 2004 
from Dr. J. G., stating that he first saw the veteran in 
August 2003 for complaints of chronic back pain which she 
stated had started during basic training.  The physician 
stated that the veteran's back pain radiates to the right 
lower extremity down to the right foot with some weakness.  

The veteran testified in a March 2005 hearing before the 
undersigned Acting Veteran's Law Judge.  The veteran stated 
that she sees Dr. J.G. at least twice a month since August of 
2003 for her right leg pain, and that the physician told her 
that the bones in her leg were injured from being in the 
military.  The veteran states that she is unable to drive and 
get around due to severe right leg pain. 

The Board finds that this evidence is new in that it was not 
previously submitted to the RO.  However, this evidence 
merely reconfirms a fact that was of record at the time of 
the November 2001 decision-a current right leg disability.  
This does not relate to an unestablished fact necessary to 
substantiate the claim, namely, that the veteran's current 
right leg condition is related to service.  Such an issue 
turns on medical evidence and statutory authority.  38 
U.S.C.A. § 1112(c), 38 C.F.R. §§ 3.309(d) and 3.311.  While 
the new evidence includes medical records showing treatment 
for a right leg condition, it does not include a competent 
medical opinion connecting the current condition to service.  
Dr. J.G.'s 2003 and 2004 letters merely recite what the 
veteran reported to him when she first saw him in August 
2003, which was that she had had chronic back pain since 
basic training, which radiated into her right leg.  These 
letters do not provide a nexus to service.  More over, no 
medical professional has related the veteran's right leg 
condition to service.  Thus, the Board finds that this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  As such, this new evidence is 
cumulative of the evidence submitted prior to the November 
2001 rating decision. 

The Board notes that the veteran has asserted her current 
right leg condition is related to service; however, she made 
the same argument at the times of the November 2001 decision 
(and the two Board decisions and Court decision).  Therefore, 
her current allegations cannot provide a basis to reopen the 
claim for service connection for a right leg disability.  
Reid v. Derwinski, 2 Vet. App. 312 (1992) (statements which 
are essentially a repetition of contentions made previously 
are not new evidence).  Additionally, her statements would 
not be competent to reopen the claim for service connection 
for a right leg disability.  See Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).

Accordingly, the Board finds that the evidence received 
subsequent to the November 2001 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for overuse 
syndrome of the right leg.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for overuse syndrome of the 
right leg



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


